Citation Nr: 0305405	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from October 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the course of the appeal, the 
claims file was transferred to the Fort Harrison, Montana 
Medical and RO Center (M&ROC) and certified from there to the 
Board.  

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in January 1999, a transcript of which has been 
associated with the claims file.

In January 2003, the Board undertook additional development 
on the claim of entitlement to service connection for 
sarcoidosis, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002), 38 C.F.R. § 19.9(a)(2) (2002).  

The development has been completed and associated with the 
claims file, and the veteran has not yet been notified of the 
development.  Nonetheless, as the disposition of this appeal 
is a full grant of benefits on appeal, the Board finds no 
prejudice to the veteran in proceeding with the appeal at 
this time.  38 C.F.R. § 20.903 (2002); Bernard v. Brown, 4 
Vet.App. 384, (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefit sought.

2.  The veteran served in the Republic of Vietnam.  

4.  The competent and probative evidence of record 
establishes that sarcoidosis is related to service.  


CONCLUSION OF LAW

Sarcoidosis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002), 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show that the veteran was 
treated for a lung condition in service.  

He served in Vietnam from September 1967 to September 1968, 
and he is the recipient of the Vietnam Service Medal and the 
Vietnam Campaign Medal.  According to his DD Form 214, he was 
a postal clerk and clerk-typist in service.  

VA and private medical records show that the veteran was 
stabbed in the chest in February 1983.  At that time there 
was no indication of sarcoidosis.  In July 1995, chest x-ray 
revealed hilar and possible mediastinal enlargement, with a 
possible etiology of sarcoidosis.  An August 1995 chest x-ray 
confirmed lymphoma with metastatic disease, sarcoid, and an 
inflammatory process.  

In December 1995, the veteran underwent surgical biopsy of 
the left supraclavicular lymph node, due to the progressively 
enlarging mediastinal adenopathy shown on diagnostic studies.  
The corresponding biopsy showed sarcoidosis.  The diagnosis 
of sarcoidosis was again noted in April 1996.  In July 1996, 
the chest x-ray impression included persistent with improved 
general mediastinal adenopathy.  


A pulmonary functions test was performed in March 1997, 
without interpretation from the examiner.  A chest x-ray at 
that time showed slightly increased hilar adenopathy.  

September 1997 chest-rays showed bilateral hilar enlargement 
compatible with adenopathy, unchanged since March 1997.  The 
diagnosis of sarcoidosis was again noted in September 1997, 
July 1999, and November 2000.  

In October 1997, a VA psychiatrist indicated support for the 
veteran's efforts to obtain service connected disability due 
medical conditions likely attributable to his Agent Orange 
exposure in service.  

At his personal hearing in January 1999, the veteran 
testified and contended that his currently diagnosed 
sarcoidosis resulted from his exposure to Agent Orange in 
service; even though sarcoidosis is not a disease for which a 
presumption based on exposure to herbicides in service is 
warranted.  He stated that he was ordered to spray herbicides 
with high pressure hoses to kill the growth down in the 
perimeter, and he did not wear protective gear when 
performing this task.  He, at times, got soaked with the 
herbicide chemical, especially when the wind was blowing.  

In September 2001, the veteran underwent testing for asbestos 
exposure, sponsored by the Department of Health and Human 
Services.  Chest x-rays showed evidence of scarring along the 
lining of the lungs or chest wall.  Spirometry (lung) 
function was suggestive of both a decrease in airflow out of 
the lungs (airflow obstruction) and a decreased volume of air 
in the lungs (restrictive process).  

On February 25, 2003, the veteran underwent a VA respiratory 
examination.  The examiner reviewed his medical records, and 
claims file.  From review of the record, the examiner noted 
that the veteran had had a biopsy of the left supraclavicular 
area in December 1995.  The biopsy revealed a left 
supraclavicular lymph node that showed concatenating 
granulomata consistent with sarcoidosis.  


The veteran said that he had done spraying in Vietnam during 
January through April of 1968 and at time he was soaked 
through his clothing and he walked in a solution of the Agent 
Orange.  He had an Agent Orange registry examination done in 
September of 1997.  The examiner pointed to the results of 
the December 1995 biopsy and said that it was a definite 
diagnosis that had been done by the Pulmonary Clinic and that 
as of March 1997, VA medical records revealed that the 
veteran had Stage I sarcoidosis.  

Physical examination revealed that the veteran was 
asymptomatic at the present time except for some chronic 
furunculosis at times that appeared on his inner thighs and 
he needed antibiotics if they became infected.  He had no 
furnunculosis at the present time.  He was not showing any 
fevers or night sweats.  There was weight gain.  He was 69 
inches tall and weighed 327 pounds.  In May of 2001 he 
weighed 297 pounds.  

A chest x-ray was done on February 11th, (2003).  It showed 
continued improvement in bilateral hilar adenopathy, mild 
residual prominence of the right hilum, a normal left hilum, 
normalized azygous node region, normal heart size, no lung 
field changes of sarcoidosis, no effusions, surgical clips 
overlying of the left lung apex and stable mild spondylosis.  
The examiner's impression was:

Improvement in the sarcoid adenopathy, only mildly 
prominent right hilum at this time.  His final diagnosis 
is sarcoidosis Stage I diagnosed in December of 1995 
with x-rays showing improvement in the sarcoid 
adenopathy only showing mild prominent right hilum at 
this time and with asymptomatic symptoms at this time.  
His only problem is a chronic furunculosis, skin rashes 
that break out on the inner thighs at time and requires 
antibiotics to help clear.  Since etiology of cancer is 
specified unknown it's as likely as not related to the 
Agent Orange exposure while he was spraying in Vietnam 
and at times soaked in the solution.  



Criteria

General Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).




To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).

Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).  In secondary service connection cases VA medical 
examinations must consider both onset as well as aggravation 
theories of increased disability.  Allen, 7 Vet. App. at 449- 
50.


Agent Orange

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2002) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2002).

38 U.S.C. 1116(f) provides that for purposes of establishing 
service connection for a disability or death resulting from 
exposure to a herbicide agent, including a presumption of 
service-connection under this section, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Section 201 
of the "Veterans Education and Benefits Expansion Act of 
2001."  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Type II diabetes mellitus; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2002).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2002).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).


The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309) (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Analysis

Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12  Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the CAFC has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi,  287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).  

As previously noted, the Board has undertaken additional 
development on the claim, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), 38 C.F.R. 
§ 19.9(a)(2) (2002).  The completed development, as well as 
prior development of the claim by the RO, satisfy the duty to 
assist to the extent necessary to allow for a full grant of 
the benefit sought on appeal, such that additional 
development of the claim is unnecessary.  See generally, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In any event, the RO provided and showed that it had fully 
considered the criteria under the new law when it issued a 
supplemental statement of the case in June 2002.  


Service Connection

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(2002).  The record establishes that the veteran had active 
duty in Vietnam, and exposure to herbicides during that time 
is presumed.  
The medical record indicates that the veteran has a lung 
disability, currently diagnosed as sarcoidosis.  This 
disability is not listed in the governing regulation 
concerning herbicide exposure.  However, the probative and 
competent medical evidence of record, namely the VA medical 
opinion rendered in February 2003, links sarcoidosis to the 
veteran's exposure to Agent Orange in service, thereby 
warranting entitlement to a grant of service connection.

The VA examiner reviewed the veteran's medical records and 
provided a medical opinion that it was at least as likely as 
not that the veteran's sarcoidosis was related to Agent 
Orange exposure in service.  The Board considers that the 
medical opinion is from a competent medical professional who 
had reviewed the veteran's entire medical history and claims 
file.

Accordingly, the Board finds that the evidentiary record 
supports a grant of entitlement to service connection for 
sarcoidosis.  


ORDER

Entitlement to service connection for sarcoidosis is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

